Case 1:19-cv-02606-AT Document15 Filed 06/12/19 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ante arama
NORA NORTH, DOC #
DATE FILED: _ 6/12/2019
Plaintiff,
-against- 19 Civ. 2606 (AT)
P&B CAPITAL GROUP, LLC, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

On May 23, 2019, the Court ordered the parties to submit a joint letter and proposed case
management plan by June 11, 2019. ECF No. 12. Those submissions are now overdue.
Accordingly, it is hereby ORDERED that the parties shall submit their joint letter and proposed
case management plan by June 13, 2019.

SO ORDERED.

Dated: June 12, 2019
New York, New York

On-

ANALISA TORRES
United States District Judge
